Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Chad Kamler on 5/7/21.
The application has been amended as follows:
Replace claims 1, 11, and 17 with the following:

(Currently Amended) A wrapped battery comprising:
a battery comprising:
an anode,
a cathode,
a separator; 
an electrolyte; and
a pouch containing the anode, the cathode, the separator, and the electrolyte, the pouch comprising a polymer coated with a conductive material and a sealed and folded edge, wherein the sealed and folded edge is folded in a single-side fold arrangement such that the sealed and folded edge substantially conforms to a portion of a surface of the battery, wherein the wrapped battery does not include side tape comprising acrylic adhesive with a polyethylene terephthalate (PET) or polyimide (PI) film over the conductive material of the sealed and folded edge; and
a pack wrap that contains the battery and conforms to the single-side fold arrangement.


a first battery comprising a first pouch and a first anode, a first cathode, a first separator, and a first electrolyte contained within the first pouch, wherein the first pouch comprises a polymer coated with a conductive material and a first sealed and folded edge, and wherein the first sealed and folded edge is folded in a first single-side fold arrangement such that the first sealed and folded edge substantially conforms to a portion of a surface of the first battery, wherein the first battery does not include side tape comprising acrylic adhesive with a polyethylene terephthalate (PET) or polyimide (PI) film over the conductive material of the first sealed and folded edge; and
a second battery positioned against the first battery and comprising a second pouch and a second anode, a second cathode, a second separator, and a second electrolyte contained within the second pouch, wherein the second pouch comprises a polymer coated with a conductive material and a second sealed and folded edge, and wherein the second sealed and folded edge is folded in a second single-side fold arrangement such that the second sealed and folded edge substantially conforms to a portion of a surface of the second battery, wherein the second battery does not include side tape comprising acrylic adhesive with a polyethylene terephthalate (PET) or polyimide (PI) film over the conductive material of the second sealed and folded edge; and
 a pack wrap that contains the first battery and the second battery and that conforms to the first single-side fold arrangement and the second single-side fold arrangement.


an application processor;
a memory storage device; and
 a wrapped battery comprising:
a battery comprising:
an anode,
a cathode,
a separator; 
an electrolyte; and
a pouch containing the anode, the cathode, the separator, and the electrolyte, the pouch comprising a polymer coated with a conductive material and a sealed and folded edge, wherein the sealed and folded edge is folded in a single-side fold arrangement such that the sealed and folded edge substantially conforms to a portion of a surface of the battery, wherein the wrapped battery does not include side tape comprising acrylic adhesive with a polyethylene terephthalate (PET) or polyimide (PI) film over the conductive material of the sealed and folded edge; and
a pack wrap that contains the battery and conforms to the single-side fold arrangement.
Allowable Claims
Claims 1, 3-8, 10-14, 16, 17, 19 and 21-24 are allowed over the prior art of record.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest alone or in combination, the limitations recited in claims 1, 11, and 17.

The addition of new limitations by the applicant taken with the additional limitations already recited in the claims is deemed sufficient to differentiate the instant invention from the inventions of the closest prior art.  As such, all of the pending claims are allowed. 
	The limitations recited in the instant claims are not disclosed or rendered obvious by the prior art of record. 

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104.  The examiner can normally be reached on 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLATUNJI A GODO/Primary Examiner, Art Unit 1722